No. 99-20639
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20639
                         Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MINH CHINH TRAN, also known as Tom Tran,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-98-CR-344-2
                       --------------------
                           March 3, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Minh Chinh Tran appeals the sentence imposed after his plea

of guilty to conspiracy to commit food stamp fraud and conspiracy

to launder money.   Tran’s argument that the district court lacked

a factual basis in calculating the value of the funds involved in

the crime pursuant to U.S.S.G. § 2S1.1(b)(2).    The Presentence

Report sets forth facts and methodology used to calculate the

value.   Tran failed to present testimony, affidavit, or other

evidence to rebut the value as calculated in the PSR.     See United

States v. Puig-Infante, 19 F.3d 929, 943 (5th Cir. 1994); see


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-20639
                               -2-

also United States v. Mir, 919 F.2d 940, 943 (5th Cir. 1990);

United States v. Rodriguez, 897 F.2d 1324, 1328 (5th Cir. 1990).

     AFFIRMED.